Citation Nr: 1434052	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  14-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease, including as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1944 to May 1946.   The Veteran is a recipient of the Combat Infantryman Badge.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Phoenix, Arizona, which in relevant part, denied the Veteran's service connection claim for a heart disability. 

Although the Veteran initially requested a hearing before a Veterans Law Judge, he subsequently withdrew his request in March 2014.  

Additionally, the Veteran timely filed a notice of disagreement with the RO's July 2009 rating decision denying service connection for bilateral pes planus.  A statement of the case was issued in March 2012.  Thereafter, the Veteran filed a notice of disagreement in December 2012.  The Board observes that even if it were to construe the December 2012 notice of disagreement as a substantive appeal in lieu of VA Form 9, Appeal to Board of Veterans' Appeals, the statement would not be a timely method by which to perfect the appeal of service connection for bilateral pes planus.  See 38 U.S.C.A § 7105 (d)(1)(C)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also RO letter dated in February 2014.  Moreover, the RO considered whether the previously denied claim should be reopened by way of a June 2014 rating decision; the RO reopened the claim but denied it on the merits.  Therefore, this issue has not been perfected for appeal to the Board at this time.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a heart disability due to service, or in the alternative secondary to service-connected PTSD.  Although the available service treatment records are negative for any cardiac complaints or findings, post-service records show that the Veteran has a current heart disability.  Additionally, he is service-connected for PTSD.  As the Veteran has not yet been afforded an examination to determine the nature and etiology of any current heart disability, he should be provided one on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of any current heart disability.  The claims file (and copies of any relevant records from the electronic record) and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify all current heart disabilities.

b)  Determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service. 

c) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disability/disabilities was/were due to the Veteran's service-connected PTSD.  

e)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current heart disability/disabilities was/were aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected PTSD.  

If the examiner determines that a heart disability/disabilities was/were aggravated by PTSD, the examiner should report the baseline level of severity of the heart disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD. 

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  After completing the requested actions, and any development warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



